Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 7/6/2022.  Claims 1-3, 5, 10-12, 14 & 19 have been amended.  Claims 8-9 & 17-18 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-7, 10-16 & 19 are pending.  
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. Applicant’s representative argues, in substance, that Ichishi does not disclose determining the driving pattern of the vehicle.
In response to applicant’s argument the examiner respectfully disagrees.  Initially the examiner would like to point out that the claims recite broad language and as such the examiner reserves the right to interpret the claims broadly.  The term(s) driving pattern is not clearly defined within the claim; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such a driving pattern is simply interpreted (as stated in the non-final rejection mailed on 4/13/2022) as “increasing driving force [i.e., running load of the vehicle] as the result of determining a driving pattern”. As such the examiner contends that Ichishi still reads on the instantly contested limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichishi et al., US 20130168458 A1, hereinafter referred to as Ichishi.
As to claim 1, Ichishi discloses a vehicle controlling method of a vehicle including an engine, a heater, and an air conditioner, the method comprising (a block diagram of an electric controller of the vehicle air conditioner – See at least ¶46; engine EG, PTC heaters 37, air conditioner assembly 1 – See at least Fig. 1): 
Determining, by a controller, required heating, latent engine heat, and running load of the vehicle (a target outlet air temperature of air blown into the vehicle interior is calculated [i.e. required heating] – See at least ¶100; a coolant temperature Tw sensor 58 for detecting a coolant temperature Tw of coolant flowing from the engine EG [i.e. determining latent engine heat] – See at least ¶88; the heater core is a heat exchanger that exchanges heat between an engine coolant for cooling the engine and the air passing through the evaporator -See at least ¶67, Examiner interprets latent engine heat as the useful heat produced by the engine that is transferred via a coolant; a request signal to be output from the air conditioning controller to the driving force controller is determined, including a revolution-number [i.e. running load of vehicle] request signal about the engine EG in operation – See at least ¶129);  
Determining, by the controller,  a driving pattern of the vehicle based on the required heating, the latent engine heat, and the running load of the vehicle (the driving force controller increases the internal combustion engine-side driving force [i.e. running load of vehicle], so that the coolant temperature [i.e. latent engine heat] can be increased to achieve sufficient warming [i.e. required heating] of the vehicle interior – See at least ¶21, Examiner interprets increasing driving force [i.e. running load of vehicle] as the result of determining a driving pattern); and 
Driving, by the controller, the heater, the air conditioner, and the engine selectively according to the determined driving pattern when the driving pattern is determined (calculate target outlet air temperature TAO S4 [i.e. heating load], determine PTC operation number & electric defogger S10 [i.e. heater], determine coolant pump operation state S12 [i.e. heat supplied by engine], determine seat air condition operation state S13 [i.e. heat supplied by air conditioner] – See at least Fig. 4); 
Wherein the driving pattern comprises choosing at least one of a heater, the air conditioner, and the engine to satisfy the required heating of the vehicle  (control signals and control voltages are output by the air conditioning controller to various components so as to obtain the control states determined in steps S5-S13 – See at least ¶166; determine PTC operation number & electric defogger S10 [i.e. heater], determine coolant pump operation state S12 [i.e. heat supplied by engine], determine seat air condition operation state S13 [i.e. heat supplied by air conditioner], output control signals [i.e. driving selected control pattern of previously determined operations] S14 – See at least Fig. 4). 
	Independent claim 10 is rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.
As to claims 2 and 11, Ichishi discloses wherein determining the required heating comprises determining which level among a plurality of preset levels the size of the required heating load in the vehicle (the number of operating PTC heaters is determined according to the coolant temperature Tw – See at least ¶125; determining heating level from a plurality of preset levels based on heating requirements, S104 – See at least Fig. 5; the formula is modified so as to determine coolant temperature in such a manner that the total of the increase in blown air temperature by the heater core and the increase in blown air temperature by the PTC heater is equal to the target outlet air temperature [i.e. required heating load] – See at least ¶135 ).

As to claims 3 and 12, Ichishi discloses wherein the heating load is a temperature difference between a user set temperature of the air conditioner and an outside temperature of the vehicle (a target outlet air temperature [i.e. heating load] is calculated using a preset temperature of the vehicle interior set by temperature setting switch, and an outside air temperature – See at least ¶100; temperature setting switch serves as a target temperature setting portion for setting a target temperature of the vehicle interior by the operation of the passenger [i.e. user set temperature] – See at least ¶90).

As to claims 4 and 13, Ichishi discloses wherein determining the latent engine heat comprises determining which of a plurality of temperature sections the latent engine heat corresponds to (a coolant temperature Tw sensor 58 for detecting a coolant temperature Tw of coolant flowing from the engine EG [i.e. determining latent engine heat] – See at least ¶88; categorizing coolant temperature [i.e. latent engine heat] by temperature sections S104 – See at least Fig. 5;the predetermined temperatures are T1=67.5.degree. C., T2=65.degree. C., T3=62.5.degree. C., and T4=60.degree. C [i.e. corresponding temperature sections] – See at least ¶127).

As to claims 5 and 14, Ichishi discloses wherein determining the latent engine heat comprises determining the latent engine [heat] based on a temperature of a coolant of the engine (sensors further include a coolant temperature sensor for detecting a coolant temperature Tw of coolant flowing from the engine – See at least ¶88; the heater core is a heat exchanger that exchanges heat between an engine coolant for cooling the engine and the air passing through the evaporator -See at least ¶67, Examiner interprets latent engine heat as the useful heat produced by the engine that is transferred via a coolant).

As to claims 6 and 15, Ichishi discloses wherein determining the running load of the vehicle comprises determining which level among a plurality of preset levels the magnitude of the running load of the vehicle corresponds to (requested number of revolutions of the engine EG [i.e. running load] is determined based on the vehicle speed Vv detected by the vehicle speed sensor with reference to the control map pre-stored [i.e. plurality of preset levels] in the air conditioning controller – See at least ¶148; determining which level among a plurality of preset revolution number [i.e. running load] levels S1111 – See at least Fig. 7).

	As to claim 19, Ichishi discloses a vehicle controlling method of a vehicle including an engine, a heater, and an air conditioner, the method comprising (a block diagram of an electric controller of the vehicle air conditioner – See at least ¶46; engine EG, PTC heaters 37, air conditioner assembly 1 – See at least Fig. 1): 
determining required heating, latent engine heat, and running load of the vehicle (a target outlet air temperature of air blown into the vehicle interior is calculated [i.e. required heating] – See at least ¶100; a coolant temperature Tw sensor 58 for detecting a coolant temperature Tw of coolant flowing from the engine EG [i.e. determining latent engine heat] – See at least ¶88; the heater core is a heat exchanger that exchanges heat between an engine coolant for cooling the engine and the air passing through the evaporator -See at least ¶67, Examiner interprets latent engine heat as the useful heat produced by the engine that is transferred via a coolant; a request signal to be output from the air conditioning controller to the driving force controller is determined, including a revolution-number [i.e. running load of vehicle] request signal about the engine EG in operation – See at least ¶129); and 
determining a driving pattern of the vehicle based on the required heating, the latent engine heat, and the running load of the vehicle (the driving force controller increases the internal combustion engine-side driving force [i.e. running load of vehicle], so that the coolant temperature [i.e. latent engine heat] can be increased to achieve sufficient warming [i.e. required heating] of the vehicle interior – See at least ¶21, Examiner interprets increasing driving force [i.e. running load of vehicle] as the result of determining a driving pattern), wherein 
determining the driving pattern comprises choosing at least one of the heater, the air conditioner, and the engine to satisfy the heating load of the vehicle (calculate target outlet air temperature TAO S4 [i.e. heating load], determine PTC operation number & electric defogger S10 [i.e. heater], determine coolant pump operation state S12 [i.e. heat supplied by engine], determine seat air condition operation state S13 [i.e. heat supplied by air conditioner] – See at least Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichishi et al., US 20130168458 A1, in view of Okinaka et al., US 20100292908 A1, hereinafter referred to as Ichishi and Okinaka, respectively.
As to claims 7 and 16, Ichishi discloses determining a running load of a vehicle (requested number of revolutions of the engine EG [i.e. running load] is determined based on the vehicle speed Vv – See at least ¶148).

Ichishi fails to explicitly disclose wherein the running load of the vehicle comprises the magnitude of the running load based on an operation amount of an accelerator pedal of the vehicle and a gradient of a road which the vehicle travels. However, Okinaka teaches wherein the running load of the vehicle comprises the magnitude of the running load based on an operation amount of an accelerator pedal of the vehicle and a gradient of a road which the vehicle travels (a load acting on the engine [i.e. magnitude of the running load] (external load, such as load acting on the engine when the vehicle climbs a hill [i.e. a gradient of a road]; internal load, such as load acting on the engine due to change in the accelerator pedal depressed amount [i.e. operation amount of an accelerator pedal]) – See at least ¶74).
Ichishi discloses determining and manipulating the running load of a vehicle for supplying vehicle subsystems with heat and power to heat the interior of a vehicle sufficiently. Okinaka teaches loading of an engine comprising internal and external loads, and their relationship to the running load of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichishi to include the feature of wherein the running load of the vehicle comprises the magnitude of the running load based on an operation amount of an accelerator pedal of the vehicle and a gradient of a road which the vehicle travels, as taught by Okinaka, to accurately assess work output of an engine that is used to power vehicle subsystems by accounting for typical dynamic engine responses regularly encountered during operation due to changing external circumstances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190232938 A1 relates to controlling a travelling state and an air conditioning state of a vehicle that uses the engine to at least partially drive the air conditioning system while the vehicle is operating. 
US 20200122549 A1 relates to vehicle air conditioning control using different instruction patterns that include adjusting the vehicle’s power consumption.
US 20210086657 A1 relates to determining the current energy consumption of a vehicle with an engine including determining the speed, average acceleration, road incline, and other parameters.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663